Citation Nr: 0922075	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-24 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
October 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.  In 
February 2006, the Veteran testified before the Board at a 
hearing held at the RO.  In April 2006, this matter was 
remanded by the Board for further development.


FINDING OF FACT

In April 2009, the Veteran withdrew his appeal concerning the 
issues of entitlement to service connection for PTSD and an 
increased rating for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issues of entitlement to service connection for PTSD and an 
increased rating for tinnitus have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2008).  Withdrawal may be made by the appellant or 
by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).

In May 2004, the Veteran submitted a VA Form 9 perfecting his 
appeal as to the issues of entitlement to service connection 
for PTSD and an increased rating for tinnitus, as identified 
in the March and April 2004 statements of the case.

A January 2008 rating decision granted service connection and 
assigned a 30 percent disability rating, effective December 
1, 2004, for anxiety disorder with PTSD symptoms.

In an April 2009 statement, the Veteran withdrew his appeal 
concerning entitlement to service connection for PTSD and an 
increased rating for tinnitus.

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for PTSD and an increased 
rating for tinnitus, there remain no allegations of errors of 
fact or law for appellate consideration concerning those 
issues.  The Board therefore has no jurisdiction to review 
the issues.

Accordingly, the issues of entitlement to service connection 
for PTSD and an increased rating for tinnitus are dismissed.


ORDER

The appeal concerning the issues of entitlement to service 
connection for PTSD and an increased rating for tinnitus is 
dismissed without prejudice.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


